


EXHIBIT 10.1


CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH "[*****]"






THIS AMENDMENT is made this day of June 2015


BETWEEN
(1)
LyondellBasell Services France SAS (successor by assignment of Compagnie
Petrochimique de Berre SAS), a company organized under the laws of France, with
its principal offices at Chemin Departemental 54, 13130, Berre L'Etang, France
(LYB);

(2)
Kraton Polymers France SAS, a company organized under the laws of France with
its principal offices at Immeuble Icare, Parc Tertiaire de L'Etang, 13130 Berre
L'Etang, France, (KPF); and

(3)
Kraton Polymers Nederland BV, a company incorporated in the Netherlands with its
principal office at John M. Keynesplein 10, 1066 EP Amsterdam, The Netherlands
(KP Ned BV)

((2) and (3) together Kraton)
((1), (2) or (3) each a Party and together the Parties)
Whereas, the Parties are parties to an agreement made 8 March 2012 specifying
their respective rights and obligations with regard to the production of
Unhydrogenated Styrenic Block Copolymers (USBC) and other elastomers such as
those known under the commercial denominations “Kraton-G” and “Kraton-D” at
KPF’s Facility in Berre, France (the Operating Production Agreement);
Whereas the Parties’ intention in entering into this Amendment is to aim at
adopting for the production of USBC at the Facility the operating model adopted
by the Parties’ affiliates, Kraton Polymers GmbH and Basell Polyolefine GmbH,
for the production of USBC at Wesseling, Germany;
Whereas, the Parties have agreed to amend the Operating Production Agreement in
the terms of this Agreement to provide the conditions for the debottlenecking of
the USBC production capacity at KPF’s Facility in Berre and amend the operating
model and cost structure as described in this Amendment;
Whereas, for the sake of clarity, the Parties have agreed to reflect the
intended transfer of operating permit provided for in the Amendment by using
definitions based on their corporate name instead of “Operator” or “Owner” per
the Operating Production Agreement, therefore now respectively LYB and KPF.
IT IS AGREED as follows:
1
Interpretation

1.1
In this Amendment:

Operating Permit means the governmental permit currently held by an affiliate of
LYB (namely the “Compagnie Pétrochimique de Berre SAS”) for the operation of the
Facility;
RTO shall have the meaning given to that term by clause 4.3;
Scope shall have the meaning given to that term by clause 2.1;
TR1/2 means the parts of the Facility currently used for the production of USBC
and known as the TR1/2 units;






--------------------------------------------------------------------------------




TR3KG means the parts of the Facility currently used for the production of
Hydrogenated Styrenic Block Copolymers (HSBC).
1.2
Except as specifically provided for in this Amendment, capitalised terms shall
have the meanings given to them in the Operating Production Agreement.

1.3
A reference in this Amendment to a clause is a reference to the corresponding
clause in this Amendment.

2
Amendment

2.1
This Amendment is an amendment of the Operating Production Agreement made
pursuant to paragraph 11 of the Operating Production Agreement. For the sake of
clarity, the scope of the Amendment is limited to the production of USBC on
TR1/2 and the related cost structure (including an increase in production
capacity of TR1/2, the installation of the RTO and an increase in capacity to
unload and store isoprene), the transfer of the Operating Permit, and ***.

2.2
This Amendment supersedes any prior agreement or arrangement, including the
Operating Production Agreement, regarding the rights and obligations of the
Parties in respect of the Scope provided always that, unless specifically varied
by the terms of this Amendment, the rights and obligations of the Parties under
the Operating Production Agreement are not affected by this Amendment and remain
in full force and effect.

2.3
In the event of any contradiction, inconsistency or conflict between the terms
of this Amendment and the terms of the Operating Production Agreement with
regard to the production of USBC on TR1/2, the terms of this Amendment shall
prevail. For the sake of clarity, the rights and obligations of the Parties
under the Operating Production Agreement pertaining to the production of
products other than USBC produced on TR1/2 units shall remain unaltered.

2.4
Unless otherwise stated, the provisions of this Amendment shall take effect from
the date of its execution.

3
Term and Termination

3.1
The provisions of the Operating Production Agreement as amended by this
Amendment shall, unless otherwise stated, govern the rights and obligations of
the Parties with regard to its Scope from the date of this Amendment, but
nothing in this Amendment shall affect or vary any rights or obligations of any
Party accrued prior to the date of this Amendment or arising by reason of the
act or omission of any Party occurring prior to the date of this Amendment.

3.2
The following provisions shall take effect in substitution for paragraphs 4.2
and 4.3 (Term) of the Operating Production Agreement in their entirety with
effect from the date of this Amendment:

4.2
This Agreement shall continue in force from the Commencement Date unless and
until terminated by either the Operator [in the Amendment: LYB] or the Owner [in
the Amendment: KPF] in accordance with the provisions of paragraphs 4.3 or 4.4
or 4.5.

4.3
Either Party may terminate this Agreement by giving the other Party 18
(eighteen) months’ notice expiring at the end of a calendar month; provided
however that (1) no such notice may be given earlier than *** and (2) ***.

3.3
In the event of a termination of the Operating Production Agreement by LYB
pursuant to paragraph 4.3 in connection of a shutdown of all, or substantial
part, of LYB’s operations at the Site with an effective date of termination on
or after ***, LYB shall continue to provide such reasonable support and
assistance as KPF may require to enable KPF to continue operations at the
Facility until *** in accordance with the terms of the Operating Production
Agreement.









--------------------------------------------------------------------------------




3.4
In the event of a termination of the Operating Production Agreement by LYB
pursuant to paragraph 4.3 in connection of a shutdown of all, or substantial
part, of LYB’s operations at the Site with an effective date of termination on
or after 1 January 2024, LYB shall bear, indemnify and hold Kraton harmless
against all costs, claims and liabilities arising in connection with the
Severance Costs of both the Indirect Employees and the Direct Employees. The
provisions of paragraph 4.7 of the Operating Production Agreement as regards the
Severance Costs of the Indirect Employees and the Direct Employees shall be
deemed to have been modified accordingly.



3.5
***



3.6
In the event of a termination of the Operating Production Agreement by Kraton
pursuant to paragraph 4.3 in connection of a shutdown of KPF’s TR1/2 operations
at the Site with an effective date of termination on or after 1 January 2024,
Kraton shall bear, indemnify and hold LYB harmless against all costs, claims and
liabilities arising in connection with the Severance Costs of both the Indirect
Employees and the Direct Employees. The provisions of paragraph 4.6 of the
Operating Production Agreement as regards the Severance Costs of the Indirect
Employees and the Direct Employees shall be deemed to have been modified
accordingly.



3.7
In no event shall the allocation of (i) the Demolition Costs, (ii) the
Disconnection Costs, (iii) any Environmental Costs per paragraphs 4.6, 4.7, 4.8
and 4.10 of the Operating Production Agreement be altered or modified by this
Amendment. For the sake of clarity, the maximum indemnity provided for in
paragraph 5.3 below shall not apply to the Demolition Costs, the Disconnection
Costs and/or Environmental Costs.

4
Changes to Operations

4.1
Operating Permit

KPF will use all reasonable efforts to procure that the Operating Permit is
granted to KPF in the name of KPF with effect from 1 January 2017 and to satisfy
any and all conditions required to that effect such as the constitution of a
financial guarantee, as may be required under French law. KPF shall initiate and
implement all legally required steps, make full and accurate compulsory filings
and applications with the relevant public authorities, execute all documents at
its own expense and as soon as practically possible after the execution of this
Amendment, in order to be granted the Operating Permit. KPF shall keep LYB
regularly informed of the status of its contacts with the relevant public
authorities with regard to its application for the Operating Permit. KPF shall
bear the lead responsibility to obtain the Operating Permit, and LYB shall have
the responsibility to provide all reasonable support to KPF that it may require
for the grant of the Operating Permit. Each Party shall promptly inform the
other if it becomes aware of anything that could result in the process for KPF
to obtain the Operating Permit to be delayed or its application for the
Operating Permit to be denied.
4.2
TR1/2 Debottleneck

KPF and LYB shall each comply with their obligations pursuant to paragraph 5.6
of the Operation Production Agreement to increase the production capacity of
TR1/2 to *** kilotonnes of USBC per annum and each shall use all reasonable
endeavours to have the expanded TR1/2 commissioned and operational no later than
1 January 2017. KPF shall design such modification and bear all corresponding
costs in accordance with paragraph 5.6 of the Operation Production Agreement.
4.3
Oxidizer and Steam

If LYB cannot accept the quantity of off gas of the Facility after the expansion
of TR1/2, KPF will design and bear all corresponding costs for the installation
of a Regenerative Thermal Oxidiser unit (RTO) at the Facility. The Parties shall
each use all reasonable endeavours to have the RTO commissioned and operational
no later than 1 January 2017. LYB shall accept MP steam generated in the RTO in
the LYB site steam grid, the metering device being located at the entrance of
the grid, upon the same terms and conditions as the terms and conditions applied
by LYB to KPF for the supply of LYB-generated MP steam.
LYB shall give Kraton an 18 (eighteen) months advance notice in the event that
LYB intends to shut down one, or both, UCB boiler(s).






--------------------------------------------------------------------------------




4.4
Isoprene

LYB shall use all reasonable endeavours to support such modifications to the
infrastructure and operations at the Facility as may be necessary to enable
Kraton, at Kraton’s cost, to receive, unload and store up to *** kilotonnes of
isoprene at the Facility annually. Without limiting LYB’s obligations under the
preceding sentence, in the event that such support would impede LYB’s own
operations at the Facility, the Parties shall meet and negotiate in good faith
to agree on a solution that mitigates the impact on LYB’s operations while
enabling Kraton to achieve the same level of use of isoprene at the Facility.
4.5
Investment



The modifications and installations made pursuant to clauses 4.2, 4.3 and 4.4
shall each be treated as an “Investment” as per paragraph 5.6 of the Operating
Production Agreement.


5
Service Model and Fees

5.1
With effect from 1 January 2017, the Service Fee shall be adjusted annually
according to the following rules:

(a)
The Direct Fixed Component of the Service Fee shall be calculated on the basis
of LYB’s incurred actual costs. The Direct Fixed Component is based on the
assumption that LYB shall provide the Services for TR1/2 using in total ***.

(b)
The Indirect Component for TR1/2 shall be a fixed lump sum equal to EUR *** per
annum exclusive of VAT subject to adjustment in accordance with Exhibit B of the
Operating Production Agreement, and will cover all the indirect costs. ***

(c)
The Direct Variable Component of the Service Fee will be based on an “at cost”
recharge as when passed through between LYB entities. Recharge shall be invoiced
by reference to unit tariffs and quantity consumed.

(d)
The audit rights of KPF under paragraph 17 of the Operating Production Agreement
shall apply equally to the calculation of the charges pursuant to this clause
5.1 and 5.3.

5.2
The Parties agree that any variation in the costs resulting in an annual
increase or decrease of more than ***% of the total amount recharged under the
Indirect Component excluding the effect of indexation or inflation from this
increase, shall be transferred by LYB to KPF along with reasonable
justifications evidencing the grounds for this annual increase or decrease in
addition to any contractually applicable indexation. The aforementioned
variation shall be effective for the calendar year which the corresponding
changes in costs occurred and shall not be applicable for the following years
except in case of where such changes in costs are continuing in the subsequent
year. Any claim for variation made pursuant to this clause 5.2 must be made
before February 15 of the year following which the relevant changes in costs
occurred.

5.3
***

6
Execution

6.1
This Amendment may be executed in any number of counterparts, each of which when
executed shall constitute a duplicate original, but all the counterparts shall
together constitute the one agreement.

6.2
Transmission by a Party of an electronic copy of an executed counterpart of this
Amendment (but for the avoidance of doubt not just a signature page) by e-mail
in Portable Document Format (.pdf) shall take effect as delivery of an original
executed counterpart. No counterpart shall be effective until each Party has
executed at least one counterpart.









--------------------------------------------------------------------------------




7
Governing Law and Disputes

The provisions of paragraphs 15 (Governing Law and Interpretation) of the
Operating Production Agreement apply to this Amendment as if references in that
provision of the Operating Production Agreement to “this Agreement” were
references to “this Amendment”. This Amendment has been executed by the Parties
with effect from the date appearing on the first page.






Executed by LyondellBasell
Services France SAS acting by
a duly authorised signatory




Executed by Kraton Polymers France SAS
acting by
a duly authorised signatory




Executed by Kraton Polymers
Nederland BV, acting by
a duly authorised signatory






